IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,637, AP-76,638 & AP-76,639


EX PARTE SHAUNTEL LORAINE MAYO, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 241-1431-07, 241-1436-07 & 241-1437-07 

IN THE 241ST DISTRICT COURT
FROM SMITH COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count
of engaging in organized criminal activity and two counts of sexual performance by a child. She was
sentenced to imprisonment for life and two terms of twenty years. The Fourteenth  Court of Appeals
affirmed her convictions. Mayo v. State, Nos. 14-08-00622-CR, 14-08-00623-CR & 14-08-00624-CR (Tex. App.-Houston [14th Dist.] June 17, 2010, no pet.). 
	Applicant contends, among other things, that the State violated Brady v. Maryland, 373 U.S.
83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), by failing to disclose exculpatory evidence. The trial
court made findings of fact and conclusions of law and recommended that we grant relief. Relief is
granted. The judgments of conviction in cause numbers  241-1431-07, 241-1436-07, and 241-1437-07 from the 241st District Court of Smith County are set aside, and Applicant is remanded to the
custody of the Sheriff of Smith County to answer the charges as set out in the indictments. The trial
court shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Delivered: September 14, 2011
Do Not Publish